Citation Nr: 1403113	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  08-03 413A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for a gastrointestinal (GI) disorder, to include as secondary to major depressive disorder and/or PTSD.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to June 1973.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO) which denied her application to reopen her previously denied claim for service connection for hepatitis C, and denied service connection for an acquired psychiatric disorder to include PTSD, and a GI disorder, to include as secondary to major depressive disorder and/or PTSD.  Jurisdiction currently sits with the Pittsburgh, Pennsylvania RO.  

The Veteran testified before a decision review officer at the RO in July 2007 and again before the undersigned Veterans Law Judge (VLJ) in August 2008.  A transcript of those hearings are of record and associated with the claims folder.  

In April 2010, the Board determined that new and material evidence had been submitted to reopen the claim for service connection for hepatitis C.  The claim was reopened for a de novo review on the merits.  The claim for service connection for hepatitis C was then remanded in April 2010 and December 2011, as well as the claims of service connection for an acquired psychiatric disorder, to include major depressive disorder and PTSD and a GI disorder, to include as secondary to an acquired psychiatric disorder to include major depressive disorder and PTSD, for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on her part.


REMAND

Further development is still necessary prior to a final decision in these claims.  

The Veteran claims service connection for hepatitis C, an acquired psychiatric disorder, to include major depressive disorder and PTSD, and a GI disorder, based upon service incurrence.  The Veteran indicated that she contracted hepatitis C while in service, probably during a sexual assault or when she handled operation tools while working with photography, taking pictures of surgeries.  She also claims that she has a GI disorder since service until the present.  She also maintains, in the alternative, that she has a GI disorder, secondary to her claimed acquired psychiatric disorder, to include major depression and/or PTSD.  

At the outset, it is important to note that the Veteran indicates that she was sexually harassed while stationed at Walter Reed Hospital in 1972 to 1973.  She stated that she was treated for psychiatric reasons in 1973.  However, service treatment records show no findings of treatment or counseling during service.  However, service personnel records indicate in records of absence from duty, that the Veteran had established a pattern of erratic behavior.  It was noted that she was scheduled and had been seen by Social Work Services for emotional problems.  The claims file does not show that clinical records regarding her erratic behavior or emotional problems have been sought.  These records should be sought and, if found, associated with the claims folder.  

The Veteran also indicated that she may have contracted a sexually transmitted disease (gonorrhea) from a counselor who raped her when she was transferred from Walter Reed Hospital to the VA Medical Center, Washington DC.  Records show that following a Physical Evaluation Board, the Veteran was transferred to the VA Medical Center (VAMC), Washington DC on June 6, 1973.  These VA records have not been sought and are not associated with the claims folder.  Additionally, she stated that she had a blood transfusion as a result of excessive blood loss which occurred during her attack.  These records would clarify that the Veteran was hospitalized by VA in 1973, and should be sought in connection with the claim.  

A Formal Finding of Unavailability was associated with the claims folder in October 2012.  The records sought, but unavailable, were related to a longitudinal study for hepatitis C, during the period of 1972 to 1976.  The Formal Finding of Unavailability indicated that the request for the study was made to the VAMC, Washington DC, and a negative response was received by the AMC on February 21, 2012.  However, no negative response was associated with the claims folder.  Additionally, a review of an October 2000 letter from the Principal Investigator for the Study indicated that the study was performed by not only the VAMC, Washington DC, but also the National Institutes of Health (NIH) of the United States Public Health Service, and the Medical Follow-Up Agency of the National Academy of Sciences, all in concert with one another.  These other two agencies were not contacted for a copy of the study.  If the study and records are not located at the VAMC, Washington DC, these other two agencies should be contacted.  

Further, the Veteran underwent a VA examination in January 2012.  The record shows that the Veteran has hepatitis C, by the Veteran's history.  Under the diagnostic testing area of the examination, it indicates that a diagnosis of hepatitis C must be confirmed by recombinant immunoblot assay (RIBA).  This has not been done.  Therefore, the Veteran must undergo this diagnostic testing to verify that she indeed has hepatitis C, if other medical records dated during the pendency of the claim do not confirm a diagnosis of hepatitis C.  If a diagnosis is not supported by the findings on examination report or otherwise in the record, or if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  See 38 C.F.R. § 4.2 (1913).  

Finally, the Veteran underwent a VA examination in January 2012, regarding her GI complaints.  At the time of the examination, the examiner stated that the Veteran presently had celiac disease and that it was not related to the Veteran's GI complaints in service, nor secondary to her claimed psychiatric disorders.  As the claim for service connection for an acquired psychiatric disorder, to include PTSD is being remanded for an adequate examination which reflects possible evidence of sexual trauma not presently evaluated in connection with the prior January 2012 psychiatric examination, the issue of service connection for a GI disorder, secondary to an acquired psychiatric disorder, to include PTSD, must be re-examined.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any new medical evidence, from VA or otherwise, that may have come into existence since the time the claims file was last updated by RO/AMC.  

2.  All of the Veteran's inservice clinical records from Social Work Services, and the Mental Health Clinic should be located and associated with the claims file.  If clinical records from 1973 cannot be located, a Formal Finding of Unavailability should be documented in the claims file.  
  
3.  The RO/AMC should seek all VA records not presently of record, most specifically to include VA inpatient records from the VAMC, Washington DC, in June 1973 and VAMC, Pittsburgh, PA, from 1973.  These records should be associated with the claims file.  If those records from 1973 cannot be located, a finding of unavailability should be documented in the claims file.  

4.  The RO/AMC should seek treatment and tests associated with a longitudinal study of hepatitis patients in 1972 to 1976 from L.B.S., M.D. (principal investigator for the study) of the VAMC, Washington, DC.  If the records cannot be located from the VAMC, Washington, DC, then a Formal Finding of Unavailability should be associated with the claims file.  This letter of unavailability should have evidence associated with the letter from the VAMC, Washington, DC, that shows that the study, findings, and testing could not be located.  Thereafter, an attempt should be made to obtain the treatment and tests associated with the study from the NIH and the Medical Follow-Up Agency of the National Academy of Sciences.  If the study, treatment records, and tests cannot be located from NIH or the Medical Follow-Up Agency of the National Academy of Sciences, an appropriate Formal Finding of Unavailability should be associated with the claims file.  

5.  Following completion of the above, the Veteran should undergo a VA examination to determine the nature and etiology of the Veteran's claimed hepatitis C.  All indicated testing (specifically RIBA, if the medical record does not confirm a diagnosis of hepatitis C since the Veteran filed her service connection claim in March 2005) and studies must be performed.  The claims file must be made available to the examiner for review in connection with the examination.  A notation to the effect that this records review took place should be included in the report of the examiner.  

Based on a review of the claims file, examination of the Veteran, RIBA testing of the Veteran, if necessary, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale,  as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has hepatitis C as a result of her active duty service.  The examiner should take into consideration the Veteran's claim as to possible exposure while handling endoscopic instruments in the surgical suite while working for photography at Walter Reed Hospital, the alleged rape by a counselor while she was a patient at the VAMC, Washington DC, and the alleged transfusion that took place as a result of blood loss during the rape.  All findings and conclusions should be set forth in a legible report.  A rationale should be given for any opinion rendered.   If the examiner is unable to render an opinion without resorting to pure speculation, he/she should so state with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

6.  The Veteran should undergo a VA psychiatric disorder to determine the nature and etiology of any and all of the Veteran's psychiatric disorders.  All indicated studies should be performed.  Following a review of the relevant records and lay statements provided by the Veteran and her sister, the examiner is asked to offer an opinion, with full rationale, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's behavior in service, to include trips to sick call, acting out or erratic behavior, substance abuse problems, AWOL, and any other evidence is consistent with her claim of being sexually assaulted during active service.  These behaviors are of record and located in her service personnel and service treatment records.  

If the examiner is of the opinion that a personal assault(s) occurred, the examiner should then state whether it is at least as likely as not the Veteran has PTSD, or any other acquired psychiatric disorder, as a result of such assault(s) in service.  

If the examiner determines that there is inadequate evidence to support the occurrence of the in-service personal assault(s) as set forth in 38 C.F.R. § 3.304(f)(5), or determines that the clinical evidence does not support a diagnosis of PTSD or psychiatric disorder due to the assault(s), the examiner should list all diagnosed psychiatric disorders and specifically state whether it is at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disorder had its onset in service or is otherwise etiologically related to the Veteran's service.  

All findings and conclusions should be set forth in a legible report.  A rationale should be given for any opinion rendered.   If the examiner is unable to render an opinion without resorting to pure speculation, he/she should so state with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

7.  The Veteran should undergo a VA GI examination to determine the nature and etiology of any GI disorder the Veteran may have.  All indicated studies should be performed.  The claims file must be made available to the examiner for review in connection with the examination.  A notation to the effect that this records review took place should be included in the report of the examiner.  

Based on a review of the claims file, and examination of the Veteran, the examiner is requested to offer an opinion, with full supporting rationale,  as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a GI disorder as result of her active duty service.  Any and all of the Veteran's GI disorders that have been diagnosed should be reported.  The examiner should take into consideration the Veteran's service treatment records indicative of treatment for GI disorders.  If the Veteran does not have a present GI disorder due to her active service, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a GI disorder due to or aggravated by any psychiatric disorder she may have.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the disorder (i.e. a baseline) before the onset of the aggravation.  

All findings and conclusions should be set forth in a legible report.  A rationale should be given for any opinion rendered.   If the examiner is unable to render an opinion without resorting to pure speculation, he/she should so state with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

8.  Thereafter, the RO/AMC should readjudicate the remaining claims on appeal.  If the decision is adverse the Veteran, she and her representative should be provided a supplemental statement of the case and provided the opportunity to respond.  The case should then be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

